IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WARLITO NOBLEZA                     NOT FINAL UNTIL TIME EXPIRES TO
VICENTE, JR.,                       FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-4518
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez and Jennifer J. Moore,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.